Dismiss and Opinion Filed July 3, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00381-CV

                     ROBERT NOEL AND AMBER NOEL, Appellants
                                      V.
                            MARY R. CRAVEY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01133-E

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Bridges
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

March 27, 2014, we notified appellants the $195 filing fee was due. We directed appellants to

remit the fee within ten days. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated May 23, 2014, we informed

appellants that we had been notified by the Dallas County Clerk that the clerk’s record in this

case had been prepared but had not been filed because appellants had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification that they had paid for or made arrangements to pay for the clerk’s record or

that they had been found entitled to proceed without payment of costs within ten days. We

cautioned appellants that if we did not receive the required verification, we might dismiss the
appeal without further notice. To date, appellants have not paid the filing fee, provided the

required verification, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140381F.P05                                              /David L. Bridges/
                                                         DAVID L. BRIDGES
                                                         JUSTICE




                                                   –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROBERT NOEL AND AMBER NOEL,                        On Appeal from the County Court at Law
Appellants                                         No. 5, Dallas County, Texas
                                                   Trial Court Cause No. CC-14-01133-E.
No. 05-14-00381-CV        V.                       Opinion delivered by Justice Bridges.
                                                   Justices Francis and Lang-Miers
MARY R. CRAVEY, Appellee                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee MARY R. CRAVEY recover her costs of this appeal from
appellants ROBERT NOEL AND AMBER NOEL.


Judgment entered July 3, 2014




                                             –3–